Citation Nr: 1617696	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-07 241 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1994 to August 2000.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houtson, Texas.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015). Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement to service connection for left and right knee disabilities, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

At the February 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the issues of entitlement to service connection for left and right ankle disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claims for entitlement to service connection for left and right ankle disabilities have been met.  38 U.S.C.A.   § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204. 

At the February 2016 hearing, the Veteran's representative withdrew from appeal the claims for entitlement to service connection for left and right ankle disabilities.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal as to the claims for entitlement to service connection for left and right ankle disabilities are dismissed.
REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that new VA examinations to determine the nature and etiology of the Veteran's claimed bilateral knee disabilities and low back disability are necessary to decide the claims.

With regard to the Veteran's right knee claim, the Veteran has alleged that his right knee disability had its onset in, or was otherwise the result of, service.  Specifically, he alleges that the physical activity and training that he engaged in during service resulted in his right knee disability.  Service treatment records reflect complaints of right knee pain since 1996 and a provisional diagnosis of bilateral knee arthralgia at separation in December 1999.  A January 2000 note reflects an additional complaint of right knee pain, but physical examination was unremarkable and no diagnosis was provided. 

With regard to the Veteran's left knee claim, the Veteran has alleged that his left knee disability had its onset in, or was otherwise the result of, service.  In the alternative, the Veteran alleges that his left knee disability was permanently aggravated by his service.  Prior to service, in October 1993, the Veteran was treated for bilateral knee pain.  An MRI of the left knee revealed an anterior cruciate ligament abnormality.  However, the Veteran's May 1994 enlistment examination did not note any complaints of a left knee condition.  Treatment notes from June and July 1994 reflect extensive treatment for left knee pain and instability, but a July 1994 MRI was normal.  The Veteran's July 1994 Report of Medical History noted the subjective history of a "trick" or "locked" knee prior to service, with current reports of knee pain.  August 1995 treatment notes reflect further treatment for knee pain.  As previously noted, the Veteran's December 1999 separation examination reflected a provisional diagnosis of bilateral knee arthralgia, but the physical examination was normal.  The report also noted that the Veteran reported arthroscopic surgery for the left knee in 1993.  

A May 2012 VA examination report reflects a diagnosis of bilateral knee pain
with no etiology/pathology found to render a more substantive diagnosis.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by any in-service event, injury or illness.  The examiner explained that while the Veteran reported pain in service, his in-service reports were "inconsistent with his knee complaint today.  There is no evidence to support existence or chronicity of a knee complaint in over 12 years following discharge."  With regard to aggravation of a pre-existing knee condition, the examiner found that a pre-service MRI report that "questioned an ACL abnormality but commented that this was most likely artefactual.  In either instance, it would not be consistent with his in service knee complaint or knee complaint today."  The examiner failed to provide reasoned medical explanation and rationale for his opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board affords these opinions no probative weight. 

Post service treatment records from July 2011 through October 2013, reflect complaints of bilateral knee pain.  No diagnosis other than pain was noted.  However, a February 2016 private examination report reflects the Veteran's complaints of sharp pain in both knees.  The examiner diagnosed the Veteran with patellar tendinitis.  As the examiner provided a new diagnosis but did not provide an etiological opinion and as the May 2012 opinion has been found to be inadequate, on remand, an addendum opinion should be obtained to determine the nature and etiology of any bilateral knee disability.

With regard to the Veteran's low back claim, the Veteran has alleged that his low back disability had its onset in, or was otherwise the result of, service.  Specifically, he alleges that the physical activity and training that he engaged in during service resulted in his low back disability.  At the separation examination in December 1999, the Veteran reported a history of back pain.  A January 2000 note reflects an additional complaint of low back pain, but physical examination was unremarkable and no diagnosis was provided. 

A May 2012 VA examination report reflects a diagnosis of back pain with no etiology/pathology found to render a more substantive diagnosis.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by any claimed in-service injury, event, or illness.  The examiner explained that the Veteran did report back pain in service but after the examiner's review of the file, he found the Veteran's complaints to be inconsistent.  The examiner found no evidence "to support existence or chronicity of a back complaint in over 12 years following discharge."  As the examiner provided no rationale or medical explanation, the Board affords this opinion no probative weight.  See Nieves-Rodriguez, supra; Stefl, supra. 

Post service treatment records from July 2011 through October 2013, reflect complaints of low back pain.  An October 2013 treatment note reflects the observation that the Veteran's sacralization of the lumbar vertebra was a "normal, congenital anatomical variant."  The examiner also noted that the Veteran's current pain may be the result of his heavy lifting in service.  However, as this opinion is speculative in nature, the Board affords it no probative weight.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993)(a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)(a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33(1993)(a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causual relationship); Morris v. West, 13 Vet. App. 94, 97 (1999)(diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  

A February 2016 private examination report reflects the Veteran's complaints of constant sharp pain the lumbar region.  The examiner diagnosed spondylosis without myelopathy or radiculopathy, and lumbago with sciatica on both the left and right sides.  The examiner reported that the Veteran stated that the pain had been present since the Veteran's time in the service when he injured his back.  The examiner noted that "[t]here is a transitional segment at L5-S1 that is congenital.  [The Veteran's] pain is likely a result of facet, ligamentous and myofascial pain."  No explanation or rationale was provided for this opinion.  See Nieves-Rodriguez, Stefl.  

Furthermore, while the February 2016 examiner noted that there is a congenital element, it is unclear whether it is considered to be a congenial or developmental defect or disease.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, as to the Veteran's low back condition, or spondylosis, the examiner is requested to offer an opinion regarding: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  On remand, an addendum opinion addressing the nature and etiology of any low back disability should be obtained.

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Bay Pines VA Medical Center and Palm Harbor CBOC dated from October 2013 to the present, should be obtained.  
For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion to determine the nature and etiology of the Veteran's bilateral knee disability.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current bilateral knee disorders.  If a current bilateral knee disorder is not found, the examiner should explain the significance of the findings detailed in the February 2016 private examination.

(B) For any diagnosed bilateral knee disability, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist the Veteran's entry into active duty?

(C) If, in response to (B), the examiner finds that the Veteran's diagnosed bilateral knee disability preexisted his entry to active duty, is there clear and unmistakable evidence that the Veteran's pre-existing bilateral knee disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's bilateral knee disability during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(D) If, in response to (B), the examiner finds that the Veteran's currently diagnosed bilateral knee disability did not preexist his entry to active duty, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to include any physical activity he engaged in?

In offering any opinion, the examiner should consider the findings of the private physician as well as the Veteran's lay statements pertaining to the onset and continuity of bilateral knee symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  Return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion to determine the etiology of the Veteran's low back disability.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed..

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all diagnoses related to the Veteran's claimed low back disability.  The examiner should identify all such disorders that have been present at any time. 

(B)  With regard to the Veteran's spondylosis, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

i)  If the examiner finds that the Veteran's spondylosis is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

ii) If the examiner finds that the Veteran's spondylosis is a disease, then is it at least as likely as not that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(C) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed low back disability other than spondylosis had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service? 

 (D) If arthritis is diagnosed in the low back, did it manifest to a compensable degree within one year of service discharge (i.e., August 2000)?  If so, what were the manifestations?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


